                                        Case 2:20-cv-00771-APG-EJY Document 5 Filed 04/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THOMAS BENSON,
                                   7                                                       Case No. 4:20-cv-01881-KAW
                                                        Plaintiff,
                                   8                                                       ORDER TRANSFERRING CASE TO
                                                 v.                                        U.S. DISTRICT COURT FOR THE
                                   9                                                       DISTRICT OF NEVADA
                                         STEVEN B. WOLFSON, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The above-captioned case was improperly filed in the United States District Court for the

                                  14   Northern District of California. Plaintiff’s claims arise from events that occurred in Clark County,

                                  15   Nevada, which is located in the District of Nevada. Accordingly, the Clerk shall TRANSFER this

                                  16   action to the United States District Court for the District of Nevada, where proper venue lies

                                  17   because a substantial part of the events or omissions giving rise to the claims occurred there. See

                                  18   28 U.S.C. §§ 108, 1391(b), 1406(a).

                                  19          IT IS SO ORDERED.

                                  20   Dated: April 27, 2020

                                  21                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  22                                                   d States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
